UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

--- x
ALPHONSO DIXON,
Plaintiff,
vy. ; 18-cv-06714 (PKC)(RLM)
INTER-CON SECURITY SYSTEMS, INC.,
AND MATTHEW WHITAKER, in his
Official capacity as Acting Attorney
General of the United States,
Defendants.
x
STIPULATION

Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiff Alphonso Dixon and
Defendant Inter-Con Security Systems, Inc. (collectively, the “Parties”), by their undersigned counsel
of record, hereby stipulate and agree that this action be conditionally discontinued without prejudice
and without costs; provided, however, that on or before August 31, 2020, the Parties may submit to
the Court their own Stipulation and Order of Dismissal with Prejudice for the Court to So Order.
Otherwise, within such time Plaintiff may apply by letter for restoration of the action to the active
calendar of this Court in the event that the Parties’ settlement of this action is not consummated.
Upon such application, the Parties shall continue to be subject to the Court’s jurisdiction, the Court
shall promptly reinstate the action to its active docket, and the Parties shall be directed to appear
before the Court, without the necessity of additional process, to schedule remaining pretrial
proceedings and/or dispositive motions, as appropriate. This Order shall be deemed a final
discontinuance of the action with prejudice in the event that Plaintiff has not requested restoration of

the case to the active calendar on or before August 31, 2020.
Case 1:18-cv-06714-PKC-RLM Document 35 Filed 09/04/19 Page 2 of 2 PagelD #: 104

Dated: September 4, 2019

BUTLER & HARRIS

error Kt

Kat gtherine L. Butler l
1007 Heights Blvd.
Houston, Texas 77008
(713) 526-5677
kathy@butlerharris.com

Attorneys for Plaintiff

SO ORDERED:

 

Hon. Pamela K. Chen
United States District Judge

OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C.

Evan B. Citron
599 Lexington Avenue, 17th Floor
New York, New York 10024
212-492-2500
evan.citron@ogletreedeakins.com

Attorneys for Defendant
Inter-Con Security Systems, Inc.

Dated: September _, 2019
